876 F.2d 103
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
In re AIR CRASH DISASTER AT DETROIT METROPOLITAN AIRPORT ONAUGUST 16, 1987, Plaintiff,PLAINTIFFS' STEERING COMMITTEE, Plaintiff-Appellee,v.NORTHWEST AIRLINES, INC., Defendant-Appellant Third PartyPlaintiff-Appellant,Texas Instruments;  National Car Rental System, Inc.;United States of America;  Third Party Defendants-Appellees,McDonnell Douglas Corporation, Defendant-Appellee.

No. 89-1479.
United States Court of Appeals, Sixth Circuit.
June 13, 1989.
Before KENNEDY, NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
Appellees move to dismiss this appeal from the district court's order of February 23, 1989 which granted a severance and separate trials of Northwest's third party complaint and stayed all discovery with regard to the third party complaint, and the order of March 23, 1989 which partially denied Northwest's request to take factual liability depositions "in order to avoid substantial prejudice to Northwest".  The long standing rule is that discovery orders are nonfinal and nonappealable.    Butcher v. Bailey, 753 F.2d 465, 471 (6th Cir.), cert. dismissed, 473 U.S. 925 (1985);  City of Cleveland v. Krupansky, 619 F.2d 572, 575 (6th Cir.), cert. denied, 449 U.S. 834 (1980).


2
Accordingly, the motion to dismiss is granted, and this appeal is dismissed.